DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2022 has been entered.
Claims 1-27 are submitted for examination.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- Claim Objections
Applicant’s arguments regarding the amendments have been fully considered and are persuasive.  The objections have been withdrawn. 

Response to Arguments - 35 USC § 112
Applicant’s arguments regarding the amendments have been fully considered and are persuasive.  The rejections have been withdrawn. 

Response to Arguments- 35 USC § 102/103
Applicant's arguments filed 11/4/2022 have been fully considered but they are not persuasive. 
Argument 1:
Applicant argues on pages 8-9 that Lu does not teach "does not show three separate and distinct surfaces, in general, or “a tool-offset surface that is, separate, distinct, and spaced apart from a sheet offset surface that is separate, distinct, and spaced apart from a target surface and the tool-offset surface, and wherein the tool-offset surface includes the toolpath,” in particular."
Applicant's arguments from pages 8-9 amounted to summarizing the claim language and merely alleging that each of the Figures cited from the Lu reference do not teach the claim language. The amended claim language does not appear to further limit the claim scope. The amendment is interpreted to merely mean that "separate, distinct and spaced apart from" means they are separate things. A tool surface, a sheet surface, and a target surface are all separate things. Virtually, the target surface is the intended goal shape after spring-back, the sheet surface is the shape before spring-back, and the tool surface is the adjoining space required to form the sheet surface shape using the toolpath. In that sense, "offset" is an adjective which does not significantly add to the claim scope. If they are spaced apart as separate things then they are already offset from one another. See Lu, in particular Figures 3-1, 3-4 and 3-7. The toolpath is clearly separate, distinct and spaced apart from the initial/current sheet surface which is separate, distinct and spaced apart from the final/target shape.
Argument 2:
Applicant merely alleges on pages 9-10 that the cited figures of Lu does not teach the language of claim 23. 
Claim 23 is interpreted to mean that the tool does not poke through the sheet surface. Plainly, the cited figures in Lu, in particular Figures 3-1, 3-4 and 3-7, depict the forming tool touching the sheet and not extending below the sheet.
Argument 3:
Applicant merely alleges on page 10 that the citations of Lu do not teach the language of claim 25. 
Claim 25 is interpreted to merely mean that the toolpath is defined in horizontal plans at a z-axis. See page 25, “a series of z-level contours that are parallel to the horizontal plane”; page 201, “The sectional profiles in Figure 10 were obtained in the horizontal sections at three z levels (z=-10, -20, -30mm)”; Figure 3-1, page 41, “two neighbouring z-level steps is the step depth (Auz), also referred to as the step down in some literature, which determines the downward displacement of the tool between the zlevel planes of two neighbouring forming steps.” The z-level contours are the horizontal planes at a plurality of levels that defines the toolpath along the z-axis.
Argument 4:
Applicant merely alleges on page 10 that the citations of Lu do not teach the language of claim 27. 
Claim 27 is interpreted to mean that the toolpath is continuously corrected. See Lu, page 28-29, “an iterative toolpath correction approach for ISF with a incremental die. This approach needed several iterations, which can be conducted in the FE simulation or experimental trials, to form several full parts to achieve improved geometric accuracy. In each iteration, a new toolpath was generated using the new CAD shape after compensating for the springback measured in the last iteration in their model. They applied this method in TPIF with a partial die to form a benchmark shape and the overall geometric errors were reduced to less than 1mm after 4 iterations. They mentioned that the major drawback of their procedure for springback compensation was that the final shape would be wavy in terms of the overall error distribution and distortions might occur in the part areas with a large wall angle” and page 70, “the toolpath was continuously corrected based on the shape feedback to get improved geometric accuracy in the final part”.
The rejection is maintained. 


Examiner’s Note
Note: Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-12, 21, 23, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Investigation of Control of the Incremental Forming Processes” (“Lu”).
Regarding claims 1 and 12, Lu teaches:
An incremental sheet forming system that is configured to form a structure through an incremental sheet forming process (Lu: Abstract, “Incremental Sheet Forming (ISF) is a new-emerging sheet forming process that promises high flexibility and formability”), the incremental sheet forming system comprising:

a forming control unit including one or more processors, wherein the forming control unit compensates for spring back of a structure to be formed through the incremental sheet forming process by modifying at least a portion of a toolpath of a forming tool that is used to form the structure based on the spring back (Lu: page 7, “feedback control algorithms for toolpath control/correction in ISF to improve the part accuracy via in-process correction of the springback, the major type of SPIF geometric errors. More specifically, the toolpath control/correction strategies are developed based on Model Predictive Control (MPC). This thesis will focus on three aspects in ISF: process investigation, toolpath control/correction in SPIF and toolpath control/correction in TPIF”), wherein the forming control unit determines and generates a tool- offset surface that is separate, distinct, and spaced apart from a sheet offset surface that is separate, distinct, and spaced apart from a target surface and the tool-offset surface, and wherein the tool-offset surface includes the toolpath (note: this limitation is interpreted to merely mean that "separate, distinct and spaced apart from" means they are separate things. A tool surface, a sheet surface, and a target surface are separate things. Virtually, the target surface is the intended goal shape after spring-back, the sheet surface is the shape before spring-back, and the tool surface is the adjoining space required to form the sheet surface shape using the toolpath. In that sense, "offset" is an adjective which does not significantly add to the claim scope. If they are spaced apart as separate things then they are already offset from one another; see Lu: Figures 2-2, 2-6, 2-11, 2-21, in particular 3-1, 3-4 and 3-7. The toolpath is spaced apart from the initial/current sheet surface which is spaced apart from the final/target shape).


Regarding claims 10 and 21, Lu teaches:
The incremental sheet forming system of claim 1, wherein the forming control unit maps contours with at least one surface of the structure (Lu: Figure 2-2, “The contour toolpath in ISF”; Figure 2-29, “Consecutive layers of the contour toolpath for a cone”, Figure 3-9, “Optimisation of contour in the horizontal direction”).

Regarding claim 11, Lu teaches:
The incremental sheet forming system of claim 1, further comprising the forming tool, wherein the forming tool is configured to follow the toolpath, as modified, to form the structure (Lu: page 7, “feedback control algorithms for toolpath control/correction in ISF to improve the part accuracy via in-process correction of the springback, the major type of SPIF geometric errors. More specifically, the toolpath control/correction strategies are developed based on Model Predictive Control (MPC). This thesis will focus on three aspects in ISF: process investigation, toolpath control/correction in SPIF and toolpath control/correction in TPIF”; Figure 2-3, “(a) Robot-based DISF setup; (b) Forming principles in DSIF; (c) A free-form shape; (d) A
cylinder with undercut”).

Regarding claim 23, Lu teaches:
The incremental sheet forming system of claim 1, wherein the tool-offset surface is a surface such that whenever a representation of the forming tool is on the tool-offset surface, a representation of an operative end of the representation of the forming tool touches the sheet offset surface, but does not extend below the sheet offset surface (Lu: Figures 2-2, 2-6, 2-11, 2-21, in particular 3-1, 3-4 and 3-7, The forming tool is touching the sheet).

Regarding claim 25, Lu teaches:
The incremental sheet forming system of claim 1, wherein the forming control unit determines the toolpath by inserting a horizontal plane along a Z-axis of the tool- offset surface, wherein intersections of the horizontal plane at a plurality of levels of the tool- offset surface along the Z-axis defines at least a portion of the toolpath (Lu: page 25, “a series of z-level contours that are parallel to the horizontal plane”; page 201, “The sectional profiles in Figure 10 were obtained in the horizontal sections at three z levels (z=-10, -20, -30mm)”; Figure 3-1, page 41, “two neighbouring z-level steps is the step depth (Δuz ), also referred to as the step down in some literature, which determines the downward displacement of the tool between the zlevel planes of two neighbouring forming steps”).

Regarding claim 27, Lu teaches:
The incremental sheet forming system of claim 1, wherein the forming control unit continually inserts paths between undesired toolpaths, and mapping the paths at every step (it is unclear what it would mean to be undesired, therefore the claim interpreted to mean that the toolpaths are corrected to obtain the target surface; Lu: page 28-29, “an iterative toolpath
correction approach for ISF with a incremental die. This approach needed several iterations, which can be conducted in the FE simulation or experimental trials, to form several full parts to achieve improved geometric accuracy. In each iteration, a new toolpath was generated using the new CAD shape after compensating for the springback measured in the last iteration in their model. They applied this method in TPIF with a partial die to form a benchmark shape and the overall geometric errors were reduced to less than 1mm after 4 iterations. They mentioned that the major drawback of their procedure for springback compensation was that the final shape would be wavy in terms of the overall error distribution and distortions might occur in the part areas with a large wall angle”; page 70, “the toolpath was continuously corrected based on the shape feedback to get improved geometric accuracy in the final part”).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 13-20, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over “Investigation of Control of the Incremental Forming Processes” (“Lu”) in view of “Model predictive control of incremental sheet forming for geometric accuracy improvement” (“Lu2”).
Regarding claims 2 and 13, Lu teaches:
The incremental sheet forming system of claim 1, wherein the forming control unit determines a target shape for the structure to be formed (Lu: page 70, “The system inputs include the target shape states (Wz and/or Wh) and toolpath contours generated from CAM software”),

Lu does not teach but Lu2 teaches:
simulates an incremental sheet forming operation in relation to the target shape (Lu2: page 1782-1783, “The iterative correction of tool path in the algorithm was conducted in finite element (FE) simulation. A truncated pyramid-shaped workpiece with improved geometric accuracy was fabricated using the corrected toolpath after three iterations in simulation”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lu (directed to incremental sheet forming) with Lu2 (directed to simulation of incremental sheet forming) and arrived at incremental sheet forming with simulation. One of ordinary skill in the art would have been motivated to make such a combination “to obtain improved geometric accuracy in ISF” (Lu2: Abstract).

Regarding claims 3 and 14, Lu and L2 teach:
The incremental sheet forming system of claim 2, wherein the forming control unit compares differences between the target shape and a resulting structure from the incremental sheet forming operation to determine one or more offsets that compensate for the spring back, wherein the one or more offsets relate to force vectors that oppose the spring back (Lu: page 56, “ the correction of this springback is taken to be uniformly distributed along the cross-sectional profile, as shown in Figure 3-9”; page 33, “2.4.2 ISF Control with force feedback, “control methods with force feedback in their research work”, “autonomous on-line system for fracture identification in ISF using a dynamometer for force measurement. The forming force in the z-direction was considered as an indicator in identifying the material fracture. Specifically, an unexpected sudden drop of the reaction force in the z-direction occurs when the workpiece fractures”; Figure 2-27, “The devices for force measurement in ISF”).

Regarding claims 4 and 15, Lu and L2 teach:
The incremental sheet forming system of claim 2, wherein the forming control unit virtually simulates the incremental sheet forming operation without a forming tool physically operating on the structure (Lu2: page 1782-1783, “The iterative correction of tool path in the algorithm was conducted in finite element (FE) simulation”; Figure 3, “Predictive model”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lu (directed to incremental sheet forming) with Lu2 (directed to simulation of incremental sheet forming) and arrived at incremental sheet forming with simulation. One of ordinary skill in the art would have been motivated to make such a combination “to obtain improved geometric accuracy in ISF” (Lu2: Abstract).

Regarding claims 5 and 16, Lu and L2 teach:
The incremental sheet forming system of claim 1, wherein the forming control unit determines a geometric error over an entirety of a simulated structure (Lu2: page 1784, “As a result, errors between the final shape and the ideal one can be reduced greatly through receding horizon
control”; Fig. 9, “Error distribution of truncated cone finally formed”; page 1789, “Specifically, dimensional errors of the whole shape in both ISF with and without control are analysed by using contour graphs”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lu (directed to incremental sheet forming) with Lu2 (directed to determining error in a simulated structure) and arrived at incremental sheet forming with error determination in a simulation. One of ordinary skill in the art would have been motivated to make such a combination “to obtain improved geometric accuracy in ISF” (Lu2: Abstract).

Regarding claims 6 and 17, Lu and Lu2 teach:
The incremental sheet forming system of claim 5, wherein the forming control unit offsets points on contours normal to a target geometry in response to the geometric error being greater than a predetermined threshold (Lu: page 185, “By correcting the toolpath based on shape feedback in the MPC controlled process, the geometric errors can be reduced on the final parts. More specifically, the toolpath is corrected in two perpendicular directions during the forming process. This is achieved by properly modifying the values of two critical toolpath parameters, namely the horizontal step increment ([Symbol font/0x44]ur) and the step depth ([Symbol font/0x44]uz) in Figure 4, based on the optimisation in the MPC algorithm.”).

Regarding claims 7 and 18, Lu and Lu2 teach:
The incremental sheet forming system of claim 6, wherein the forming control unit determines if any set of consecutive contours has a maximum vertical deviation greater than a maximum step-down after the forming control unit offsets the points (Lu: page 41, “The vertical distance between two neighbouring z-level steps is the step depth ( z [Symbol font/0x44]u ), also referred to as the step down in some literature [44, 50, 81, 119], which determines the downward displacement of the tool between the zlevel planes of two neighbouring forming steps”; Figure 3-1, “The principle of the SPIF process”; page 1, “Two sets of experimental tests with varying step depth values were conducted in the typical Single Point Incremental Forming (SPIF) process that is without toolpath control. The results showed that a smaller step depth led to better geometric accuracy and part surface quality in the ISF process, while the material formability decreased with the step depth value. Too small step depth values would lead to material failure. The parameter investigation work provided significant fundamental information for the development of feedback control strategies for toolpath correction”; page 28, “scallop height and maximum step depth should be set at low values in toolpath design if they do not exceed the tolerance range.”).

Regarding claims 8 and 19, Lu and Lu2 teach:
The incremental sheet forming system of claim 7, wherein, in response to there being at least one set of consecutive contours that has a maximum vertical deviation that exceeds the maximum step-down, the forming control unit inserts at least one compensating contour between a target contour and at least one contour that has a maximum vertical deviation that exceeds the maximum step-down (Lu: page 41, “The vertical distance between two neighbouring z-level steps is the step depth ( z [Symbol font/0x44]u ), also referred to as the step down in some literature [44, 50, 81, 119], which determines the downward displacement of the tool between the zlevel planes of two neighbouring forming steps”; Figure 3-1, “The principle of the SPIF process”; page 1, “Two sets of experimental tests with varying step depth values were conducted in the typical Single Point Incremental Forming (SPIF) process that is without toolpath control. The results showed that a smaller step depth led to better geometric accuracy and part surface quality in the ISF process, while the material formability decreased with the step depth value. Too small step depth values would lead to material failure. The parameter investigation work provided significant fundamental information for the development of feedback control strategies for toolpath correction”; page 28, “scallop height and maximum step depth should be set at low values in toolpath design if they do not exceed the tolerance range.”).

Regarding claims 9 and 20, Lu and Lu2 teach:
The incremental sheet forming system of claim 8, wherein the forming control unit further maps the compensating contour onto the structure to form a compensated geometry (Lu: Figure 4-24, “Contours of the corrected toolpath and the initial toolpath at three sample steps: (a) Isometric view; (b) Top view”; Figure 2-22, “Geometric deviations of uncorrected and corrected components”).

Regarding claim 22, Lu teaches:
An incremental sheet forming system that is configured to form a structure through an incremental sheet forming process (Lu: Abstract, “Incremental Sheet Forming (ISF) is a new-emerging sheet forming process that promises high flexibility and formability”), the incremental sheet forming system comprising:

a forming tool (Lu: page 1, “the simple forming tool moves over the surface of the clamped metal sheet along a predefined toolpath so that the plastic deformation is highly localized around the tool end. Figure 1-1 schematically illustrates the process principles for different variants of ISF”); and

a forming control unit including one or more processors , wherein the forming control unit compensates for spring back of a structure to be formed through the incremental sheet forming process by modifying at least a portion of a toolpath of the forming tool that is used to form the structure based on the spring back (Lu: page 7, “feedback control algorithms for toolpath control/correction in ISF to improve the part accuracy via in-process correction of the springback, the major type of SPIF geometric errors. More specifically, the toolpath control/correction strategies are developed based on Model Predictive Control (MPC). This thesis will focus on three aspects in ISF: process investigation, toolpath control/correction in SPIF and toolpath control/correction in TPIF”), wherein the forming control unit determines and generates a tool-offset surface that is separate, distinct, and spaced apart from the sheet offset surface that is separate, distinct, and spaced apart from a target surface and the tool-offset surface, and wherein the tool-offset surface includes the toolpath (note: this limitation is interpreted to merely mean that "separate, distinct and spaced apart from" means they are separate things. A tool surface, a sheet surface, and a target surface are separate things. Virtually, the target surface is the intended goal shape after spring-back, the sheet surface is the shape before spring-back, and the tool surface is the adjoining space required to form the sheet surface shape using the toolpath. In that sense, "offset" is an adjective which does not significantly add to the claim scope. If they are spaced apart as separate things then they are already offset from one another; see Lu: Figures 2-2, 2-6, 2-11, 2-21, in particular 3-1, 3-4 and 3-7. The toolpath is spaced apart from the initial/current sheet surface which is spaced apart from the final/target shape), wherein the forming control unit determines a target shape for the structure to be formed (Lu: page 70, “The system inputs include the target shape states (Wz and/or Wh) and toolpath contours generated from CAM software”), wherein the forming control unit compares differences between the target shape and a resulting structure from the incremental sheet forming operation to determine one or more offsets that compensate for the spring back, wherein the one or more offsets relate to force vectors that oppose the spring back (Lu: page 56, “ the correction of this springback is taken to be uniformly distributed along the cross-sectional profile, as shown in Figure 3-9”; page 33, “2.4.2 ISF Control with force feedback, “control methods with force feedback in their research work”, “autonomous on-line system for fracture identification in ISF using a dynamometer for force measurement. The forming force in the z-direction was considered as an indicator in identifying the material fracture. Specifically, an unexpected sudden drop of the reaction force in the z-direction occurs when the workpiece fractures”; Figure 2-27, “The devices for force measurement in ISF”), wherein the forming control unit maps contours with at least one surface of the structure (Lu: Figure 2-2, “The contour toolpath in ISF”; Figure 2-29, “Consecutive layers of the contour toolpath for a cone”, Figure 3-9, “Optimisation of contour in the horizontal direction”), and

wherein the forming tool is configured to follow the toolpath, as modified, to
form the structure (Lu: page 7, “feedback control algorithms for toolpath control/correction in ISF to improve the part accuracy via in-process correction of the springback, the major type of SPIF geometric errors. More specifically, the toolpath control/correction strategies are developed based on Model Predictive Control (MPC). This thesis will focus on three aspects in ISF: process investigation, toolpath control/correction in SPIF and toolpath control/correction in TPIF”; Figure 2-3, “(a) Robot-based DISF setup; (b) Forming principles in DSIF; (c) A free-form shape; (d) A cylinder with undercut”).

Lu does not teach but Lu2 does teach:
simulates an incremental sheet forming operation in relation to the target shape (Lu2: page 1782-1783, “The iterative correction of tool path in the algorithm was conducted in finite element (FE) simulation”),

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lu (directed to incremental sheet forming) with Lu2 (directed to simulation of incremental sheet forming) and arrived at incremental sheet forming with simulation. One of ordinary skill in the art would have been motivated to make such a combination “to obtain improved geometric accuracy in ISF” (Lu2: Abstract).

Regarding claim 24, Lu does not teach but Lu2 does teach:
The incremental sheet forming system of claim 1, wherein the tool-offset surface is spaced apart from the sheet offset surface a length of an operative end of the forming tool, or a distance to a center of the forming tool (note: this is interpreted to merely mean the tool path is charted not the operative end, i.e. using a different reference point for the surface but space it accordingly so the tool is at the sheet surface. This means a machine which can have different tools attached where the attachment point is used for tracking the tool path and the size of the tool is the corresponding offset; Lu2: Figure 4, point Pik, the plus is a center point of the tool, and the tracked point for contact with the sheet is a different point).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lu (directed to incremental sheet forming) with Lu2 (directed to a tool offset surface) and arrived at incremental sheet forming with a tool offset surface. One of ordinary skill in the art would have been motivated to make such a combination “to obtain improved geometric accuracy in ISF” (Lu2: Abstract).

Regarding claim 26, Lu does not teach but Lu2 does teach:
The incremental sheet forming system of claim 1, wherein the forming control unit determines the toolpath, at least in part, as a discrete set of points connected by one or more straight lines.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lu (directed to incremental sheet forming) with Lu2 (directed to a toolpath of points) and arrived at incremental sheet forming with a  toolpath of points. One of ordinary skill in the art would have been motivated to make such a combination “to obtain improved geometric accuracy in ISF” (Lu2: Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148